On Rehearing
JOHNSON, Judge.
The life giving and moving force behind the main proceedings before us is the warrant, and there was here no stipulation or proof of its legality or authority. The identity of Mr. Henderson as an Officer of the State of Florida was “agreed”, and it was further agreed that he was the party authorized to return the appellant to the State of Florida. It was also agreed that Grady Moody is the probationer or parolee of the State of Florida and the person sought to be apprehended. However, there was no proof as to the validity of the warrant under which Henderson’s authority arose.
A warrant, as defined by the 4th Edition of Black’s Law Dictionary, page 1756, is “a writ or precept” issued by “competent authority”. Precept is defined in Black’s Law Dictionary as “order or direction”. The “competent authority” on this warrant is one Mr. Marsh, designated as a “Member of Florida Probation and Parole Commission”.
Tit. 42, Sec. 27, Code of Alabama, 1940, states that “no formalities” are required between the states except the identity of the “person to be retaken” and the “authority of the Officer”.
The record contains no proof that Raymond B. Marsh was a member of the Florida Probation and Parole Commission, and the official under the laws of the State of Florida clothed with the legal authority to issue such warrant.
This court has not gone beyond or behind the “agreed” stipulations of the trial court and, in fact, recognizes and accepts for full value the facts that were stipulated. It would also have recognized and given full value to the facts, had they been stipulated in the record, of the official status and authority of Raymond B. Marsh who signed the warrant.
Because of the failure to so stipulate in the record and the importance thereof, such must be proven as provided by Tit. 7, Sec. 432, par. 7, Code of Alabama, 1940, which reads:
“Documents of any other class in a sister state, by the original, or by a copy, *30■certified by the legal keeper thereof, together with the certificate of the secretary of state, judge of the supreme ■court, court of appeals, circuit or probate ■court, or mayor of a city of such state, that the copy is duly certified by the officer having the legal custody of the original.”
After a careful perusal of Williams v. State, 215 Ala. 586, 112 So. 193, we find, no factual analogy between the situation therein and the case at bar. We certainly find no authority in Williams, supra, which would eliminate the necessity for some sort of certification of the warrant in this cause by the State of Florida and signed by Mr. Marsh such as required by Tit. 7, Sec. 432, 'Code of Alabama, 1940. Neither, in our judgment, should the issuance of a warrant in proceedings of this nature fall within the category of Tit. 42, Sec. 27, Code of Alabama, 1940, which provides as follows:
“ * * * no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken. * * * ”
As we have heretofore stated, the warrant is an indispensible order to generate life or legal existence in proceedings of this kind and is, therefore, certainly more than a mere formality.
Appellee also contends that this court should decide the question of whether “the sending State conduct an ex parte revocation of the probation before the receiving State can legally send him back?” We think not. Tit. 42, Sec. 27, Code of Alabama, 1940, also states in part as follows :
“The decision of the sending state to retake a person on probation or parole shall be conclusive upon and not reviewable within the receiving state.”
This State cannot question Florida’s actions if they wish to retake appellant and no ex parte revocation is necessary or questionable from Alabama. For the reasons herein set out, this application is due to be and the same is hereby overruled.
Application overruled.